EXHIBIT 10.14
October 2, 2009
AMCON Distributing Company
7405 Irvington Road
Omaha, Nebraska 68122
And
Chamberlin Natural Foods, Inc.
430 North Orlando Avenue
Winter Park, Florida 32789
And
Health Food Associates, Inc.
7807 East 51st Street
Tulsa, Oklahoma 74145

     Re:   Thirteenth Amendment to Amended and Restated Loan and Security
Agreement (this “Amendment”)

Ladies and Gentlemen:
AMCON Distributing Company, a Delaware corporation (“AMCON”), Chamberlin Natural
Foods, Inc., a Florida corporation (“Chamberlin Natural”), and Health Food
Associates, Inc., an Oklahoma corporation (“Health Food”) (AMCON, Chamberlin
Natural, and Health Food are each referred to as a “Borrower” and are
collectively referred to as “Borrowers”) and Bank of America, N.A., as successor
in interest to LaSalle Bank National Association, a national banking association
(in its individual capacity, “BofA”), as agent (in such capacity as agent,
“Agent”) for itself, M&I Marshall & Ilsley Bank (successor by merger to Gold
Bank), and all other lenders from time to time party to the Loan Agreement
referred to below (“Lenders”), have entered into that certain Amended and
Restated Loan and Security Agreement dated September 30, 2004 (the “Loan
Agreement”). From time to time thereafter, Borrowers, Agent and Lenders have
executed various amendments (each an “Amendment” and collectively the
“Amendments”) to the Loan Agreement (the Loan Agreement and the Amendments
hereinafter are referred to, collectively, as the “Agreement”). Borrowers, Agent
and Lenders now desire to further amend the Agreement as provided herein,
subject to the terms and conditions hereinafter set forth.

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.   Amendment of the Agreement.

     (i) The definition of the term “Fixed Charges” set forth in Section 1.1 of
the Agreement is hereby amended and restated in its entirety to read as follows:

   
“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of AMCON, for borrowed money (including, but not limited to, the
$500,000 Promissory Note payable by AMCON to Harps Food Stores, Inc. (the “Harp
Note”)), plus scheduled payments of principal during the applicable period with
respect to all capitalized lease obligations of AMCON, plus scheduled payments
of interest with respect to all indebtedness of AMCON and the Harp Note, for
borrowed money including capital lease obligations, plus unfinanced Capital
Expenditures of AMCON, during the applicable period, plus payments during the
applicable period in respect of income or franchise taxes of AMCON, plus any
dividends or distributions made by AMCON, plus any payments made by any Borrower
in connection with certain contingent earn-out payments in favor of Harps Food
Stores, Inc. or any affiliate thereof.

          (ii) Subsection 13(b) of the Agreement is amended and restated in
full, to read as follows:
     (b) Indebtedness.

     
No Borrower shall create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans, except that a Borrower may (i) borrow money from a Person other than
Agent and Lenders on an unsecured and subordinated basis if a subordination
agreement in favor of Agent for its benefit and the benefit of the other Lenders
and in form and substance satisfactory to the Agent is executed and delivered to
Agent relative thereto; (ii) maintain its present indebtedness listed on
Schedule 11(n) hereto; (iii) incur unsecured indebtedness to trade creditors in
the ordinary course of business; (iv) incur purchase money indebtedness or
capitalized lease obligations in connection with Capital Expenditures permitted
pursuant to subsection 14(c) hereof; (v) in the case of AMCON, maintain its
existing loans to Trinity described in and in accordance with subsection 13(f)
hereof, (vi) together with each other Borrower, incur operating lease
obligations requiring payments not to exceed Six Million and No/100 Dollars
($6,000,000.00)

-2-



--------------------------------------------------------------------------------



 



   
in the aggregate for all Borrowers during any Fiscal Year of Borrowers; and
(vii) incur Rate Hedging Obligations (provided, however, that the aggregate
outstanding Rate Hedging Obligations owing by all Borrowers shall not at any
time exceed Twenty Million and No/100 Dollars ($20,000,000.00)) and (viii) incur
indebtedness in an amount not to exceed $500,000 payable to Harps Food Stores,
Inc. (“Harp”) pursuant to a promissory note in form and substance acceptable to
the Bank amortized on a straight-line basis over two years bearing interest at
5% per annum subject to quarterly principal and interest payments; provided,
however, that no payments of principal or interest may be made to Harp under
such indebtedness in the event (a) any Default or Event of Default has occurred
or would be caused by the making of such payment after giving effect thereto and
(b) the Borrowers do not have Average Excess Availability greater than or equal
to Five Million Dollars ($5,000,000) for the thirty day period immediately prior
to such payment and after giving effect to such payment.

     2. Limited Waiver and Consent. Notwithstanding the provisions of
Section 13(d) of the Agreement, Agent and the Lenders hereby consent to (i) the
purchase of the convenience distribution assets (the “Purchase”) of Harp’s Food
Stores, Inc. (“Harp”) in accordance with the terms of that certain Asset
Purchase Agreement dated as of October 21, 2009 between Amcon and Harp (the
“Purchase Agreement”), (ii) the incurrence of debt in the amount $500,000
payable by Amcon to Harp subject to the requirements of Section 13(b) of the
Agreement and (iii) the payment of certain contingent payments to be made by
Amcon to Harp in accordance with the terms of the Purchase Agreement (the “Harp
Contingent Payment”) subject to the following conditions: (a) the amount of such
contingent payments paid to Harp by the Borrowers may not exceed One Million
Forty Thousand Dollars ($1,040,000) in the aggregate at any time, (b) no Event
of Default has occurred or would be caused by the making of any such contingent
payment after giving effect thereto (including, but not limited to, all
financial covenants set forth in Section 14 of the Loan Agreement) and (c) the
Borrowers have Average Excess Availability of not less than Five Million Dollars
($5,000,000) for the thirty day period immediately prior to the payment of such
contingent payment and after giving effect to the payment of such contingent
payment. The consent provided herein shall be limited to the matter set forth
herein and shall not suspend, waive or affect any other covenant, condition or
definition contained in the Loan Agreement. Except as otherwise provided herein,
all provisions, terms and conditions of the Loan Agreement remain in full force
and effect. The consent is granted only for the specific instance specified
herein and in no manner creates a course of dealing or otherwise impairs the
future ability of Lenders to declare an Event of Default under or otherwise
enforce the terms of the Loan Agreement.
     3. Consent to Advance under Confectionary and Tobacco Accordion. Subject to
compliance by the Borrowers with the conditions set forth in Section 2(a) of the
Loan Agreement for an advance under the Confectionary and Tobacco Accordion,
BofA hereby consents to an advance not to exceed $5,000,000 under the
Confectionary and Tobacco Accordion to be allocated to the Lenders on or before
October 31, 2009 to be

-3-



--------------------------------------------------------------------------------



 



utilized for certain candy and confectionary inventory purchases from the
Hershey Company and cigarette inventory from Commonwealth Brands, Inc.
     4. Conditions of Amendment This Amendment shall not become effective until
each of the following conditions precedent has been satisfied:
     (i) Agent shall have received this Amendment, duly executed by the parties
hereto; and
     (ii) Agent shall have received a fully executed copy of the Purchase
Agreement.
     5. Representations and Warranties The representations and warranties set
forth in Section 11 of the Agreement shall be deemed remade as of the date
hereof by each Borrower, except that any and all references to the Agreement in
such representations and warranties shall be deemed to include this Amendment.
No Event of Default has occurred and is continuing and no event has occurred and
is continuing which, with the lapse of time, the giving of notice, or both,
would constitute an Event of Default under the Agreement.
     6. Costs and Expenses. Borrowers agree to pay on demand all costs and
expenses of or incurred by Agent (including, but not limited to, legal fees and
expenses) in connection with the negotiation, preparation, execution and
delivery of this Amendment.
     7. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic means shall be
equally as effective as delivery of a manually executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
facsimile or other electronic means also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
     8. Reaffirmation. Except as expressly amended hereby, the Agreement and the
Other Agreements are hereby ratified and confirmed by the parties hereto and
remain in full force and effect in accordance with the terms thereof. Each
Borrower hereby reaffirms its grant of the security interest in the Collateral.
     9. Governing Law. This Amendment shall be governed by and construed under
the laws of the State of Illinois, without regard to conflict of laws principles
of such State.
[Signatures appear on following pages]

-4-



--------------------------------------------------------------------------------



 



(Signature Page to Thirteenth Amendment to
Amended and Restated Loan and Security Agreement)

                 
BANK OF AMERICA, N.A., a national
banking association, as Agent and a Lender
 
           
 
  By:

 
Title:   /s/ Jason Hoefler
 
VP    
 
               
M&I MARSHALL & ILSLEY BANK, as
a Lender
 
           
 
  By:

 
Title:   /s/ Michael Doyle
 
VP    
 
               
M&I MARSHALL & ILSLEY BANK, as
a Lender
 
           
 
  By:

 
Title:   /s/ Dan DeWitt
 
AVP    

         
ACKNOWLEDGED AND AGREED TO
this 2nd day of October, 2009:
   
 
       
AMCON DISTRIBUTING COMPANY
   
 
       
By:

 
Title:
  /s/ Andrew C. Plummer
 
CFO / VP    
 
       
CHAMBERLIN NATURAL FOODS,
INC.
   
 
       
By:

 
Title:
  /s/ Clifford W. Ginn
 
VP    
 
       
HEALTH FOOD ASSOCIATES, INC.
   
 
       
By:

 
Title:
  /s/ Clifford W. Ginn
 
VP    

-5-